DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35 are pending.
Claim 36 have been canceled by the applicants.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “voltage of the collector is between 0 and 20 kV”, and the claim also recites “1 kV, 2 kV, 5 kV, 10 kV, 15 kV, 20 kV, 25 kV, 30 kV, or 40 kV” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman (US 2012/0248658) in view of Ensor (US 2008/0110342) and Rutledge (US 2017/0101726).
In regards to claim 1, Gleiman teaches of a system, comprising: 
a collector (32), the collector configured to receive an extruded polymer; 
and an electrospinning melt head assembly positioned above the collector and configured to extrude the polymer, wherein the electrospinning melt head assembly and/or the collector is configured to move, the melt head assembly including a syringe assembly, the syringe assembly comprising: 
a syringe (syringe plunger 20) including a passage extending from a proximal end, 
the passage configured to receive the polymer, and 
a nozzle configured to allow polymer to pass therethrough (see Fig. 1 of Gleiman of the syringe plunger). 

	In the electrospinning arts, see Ensor that teaches of the use of detector/sensor located in relation to the collector.  See particle detector 30 and also differential pressure gauge 32 in relation to the collector 6.  The differential pressure gauge acting as the claimed load sensor, thereby allowing for testing of the properties of the spun fibers during spinning, see  Ensor 103, Fig. 1A, as it allows for determination of how long to spin, see Ensor [0146].
	It would have been obvious for one of ordinary skill in the art to modify the collector of Gleiman with the sensor as taught by Ensor to determine properties of the collected fiber during spinning operation.

	In regards to the heating element, Rutledge teaches of a band heater used on a syringe, see [0047].  Further, a ceramic encasing was used as an electrical insulator between the heater and the needle.
It would have been obvious for one of ordinary skill in the art to modify the syringe assembly of Gleiman in view of Ensor with the heating element of Rutledge in order maintain the temperature of the syringe assembly.

In regards to claim 2 (dependent upon claim 1), Gleiman teaches of the syringe (see [0029] with plunger and syringe), particularly of the plunger that is slidable within the syringe and see the passage at the end of the plunger for extrusion of the polymer.  Thereby, for the plunger to operate, a plunger drive system that is necessary to .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Ensor and Rutledge as applied to claim 2 above, and further in view of Soletti (US 2013/0317285) and Dubson (US 6604925).
In regards to claim 3 (dependent upon claim 2), further comprising: an imaging system configured to monitor extrusion of the polymer; and a probe configured to measure a strength of an electric field between the nozzle and the collector.  
See Gleiman (US 2012/0248658) that teaches of measure of the electric field strength, see [0075], particularly with use of ruler 34 as a measurement for distance, and includes ejection pump 24 with syringe reservoir 20, see [0029], with tip coupled to power source 28, from (10 kV to 30 kV, and including 15-25 and 16-24 kV, see [0030]), with collector (substrate 32) 
Gleiman does not specifically teach of a probe and a camera.
Soletti (US 2013/0317285) In regards to imaging: see camera 504 used for measuring and feature identification regarding electrospinning parameters, [0073] and [0105], including polymer solution flow rate, fiber diameter, fiber wetness, fiber deposited at a location.
	Dubson teaches of the charge “can be measured by a dedicated device namely a gauge for measuring electric field intensities”, see C15ll22-25.  Here, the gauge taught by Dubson is an equivalent in function as the claimed probe. 
.
	
Claim 4, 6-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Ensor, Rutledge, Soletti, and Dubson as applied to claims 1 and 3 above, and further in view of Leeson (US 2018/0368968).
In regards to claim 4, further comprising a control and processing system configured to receive signals from the plunger drive system, the imaging system, the load sensors, and the probe, and to control the position of the electrospinning melt head assembly, the force applied to the plunger, a voltage of the collector, and a rate of extrusion of the polymer.  
Gleiman does not specifically teach of the control and processing system.
However, as see in the electrospinning device as seen in Leeson, Leeson teaches of controllers including of controlling the syringe assembly (polymer delivery assembly 405) and the collector (rotating assembly 120), see abstract, and further teaching of the controller 30 for controlling the temperature of the system, the positioning of the polymer delivery assembly, the delivery of the energy by modification assembly 605, voltage applied to the mandrel via power supply 410, control of the flow rate of the solution 50, the controller being configured to provide control signals and 
In this regards, one skilled in the art would have recognized and have been motivated to combine the control and processing system of Leeson with the system of Gleiman with the predictable results of control of the system based upon the sensed signals.  In this case, it would have been obvious for one of ordinary skill in the art to modify the system of Gleiman in view of Ensor, Rutledge, Soletti, and Dubson with the control and processing system as taught by Leeson in order to allow for parameter adjustment based upon the sensor signal and thereby control the product formed in the system and preventing improper or inadequate production of the product, see [0007].

In regards to claim 6 (dependent upon claim 4), wherein the rate of extrusion is between 0.1 gram/hour and 10 gram/hour.  
In regards to claim 7 (dependent upon claim 6), wherein the rate of extrusion is 0.1 gram/hour, 0.2 gram/hour, 0.3 gram/hour, 0.4 gram/hour, 0.5 gram/hour, 0.6 gram/hour, 0.7 gram/hour, 0.8 gram/hour, 0.9 gram/hour, 1.0 gram/hour, 2.0 gram/hour, 3.0 gram/hour, 4.0 gram/hour, 5.0 gram/hour, 6.0 gram/hour, 7.0 gram/hour, 8.0 gram/hour, 9.0 gram/hour, or 10.0 gram/hour.  
In regards to claims 6 and 7, the teaching by Gleiman includes adjustment of the flow rate [0031] that includes from 1 mL/hr to 3 mL/hr, the flow rate can be adjusted to achieve the desired porosity and morphology of the fibers to be formed in electrospinning.  In this regards, the claimed rate of extrusion in grams/hour is also dependent upon the material worked upon which is an intended use.  The Gleiman reference already teaches of the ability to adjust the amount of flow rate depending upon the desired properties of the product.

In regards to claim 8 (dependent upon claim 4), wherein the voltage of the collector is between 0 and 20 kV, 1 kV, 2 kV, 5 kV, 10 kV, 15 kV, 20 kV, 25 kV, 30 kV, or 40 kV.  
See Gleiman [0030] that includes teaching of 10kV-30kV, 15-25kV, and 16-24kV.  As seen there is an overlapping ranges taught by Gleiman compared to the claimed ranges.  Further, it would have been obvious for one of ordinary skill in the art to modify the voltages of Gleiman depending upon the desired properties of the product formed from electrospinning and further depending upon the material worked upon.

In regards to claim 11, further including a support assembly that retains the electrospinning melt head assembly or the collector.  
	In this regards, Leeson teaches of the mounting for both the collector and for the nozzle assembly, see Fig. 1, see linear drive assembly 445 which would be the support assembly for the head assembly and the motors 441a, 441b that represents elements for the support assembly for the collector (mandrel).
	In this regards, it would have been obvious for one of ordinary skill in the art to modify the melt head assembly or collector of Gleiman with the support assembly as taught by Leeson as these would provide known means of support of the elements .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Ensor, Rutledge, Soletti, Dubson, and Leeson as applied to claim 4 above, and further in view of Labelle (US 2017/0226663).
In regards to claim 5, wherein the rate of extrusion is controlled to follow a rectified sinusoidal profile.  
As seen in Leeson, [0071], the flow rate of the polymer is controlled, including different rates that are adjusted [0090].
Gleiman in view of Ensor, Rutledge, Soletti, Dubson, and Leeson do not specifically teach of the rate of extrusion to follow a rectified sinusoidal profile.
In regards to flow rates of desired profiles, in same field of endeavor regarding spun fibers, Labelle teaches of different flow rate profiles that includes ramped, sinusoidal, saw-tooth, square-wave, or stepped flow rate, and of the variable speed injection of the polymer solution that may be performed to intentionally produce a wide variation of fiber diameters, which is desirable in certain applications, see [0114].
	Here, it would have been obvious for one of ordinary skill in the art to modify the flow rate of the polymer of Gleiman in view of Ensor, Rutledge, Soletti, Dubson, and Leeson with the various flow rate profiles as taught by Labelle in intentionally forming the desired fiber diameters.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Ensor, Rutledge, Soletti, Dubson and Leeson as applied to claim 4 above, and further in view of Lee (US 2013/0251838).
In regards to claim 9, further comprising a voltage source providing a maximum current to the collector of 0.01 mA, 0.1 mA, 0.18 mA, 0.2 mA, 0.3 mA, 0.6 mA, 1.0 mA, 10 mA, or 100 mA.  The references do not specifically teach of the current to the collector.
However, as seen in Lee [0067] and Table 2, regarding the teachings including 35 kV, and 0.24 mA, and also includes teaching of a current of .01 mA.  Thereby, Lee teaches of known ranges of supply from the voltage source to the collector that includes the current that is within the claimed range.
One skilled in the art would have been motivated to combine the features of Lee into Gleiman, Ensor, Rutledge, Soletti, Dubson, and Leeson, regarding known settings of the voltage supply forming the electric field in an electrospinning device as this is a predictable result.
It would have been obvious for one of ordinary skill in the art to modify the voltage source of Gleiman in view of Ensor, Soletti, Dubson, and Leeson with the current taught by Lee as these are known settings of the voltage source in an electrospinning apparatus to yield predictable results.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Ensor and Rutledge as applied to claim 1 above, and further in view of Huang (US 2013/0319599).
In regards to claim 10, further comprising: a drive system including a pump configured to supply a pressure inside the syringe via a gas.  
Huang teaches of a metering device 80 that includes a programmable syring pump 82, the system includes valves that can apply pneumatic gas pressure for the acting upon the plunger head 78, see [0033].
It would have been obvious for one of ordinary skill in the art to modify the syringe assembly of Gleiman in view of Ensor and Rutledge with the pump as taught by Huang as a known method of controlling the syringe pump for dispensing of the material for electrospinning.  One skilled in the art would have been motivated to combine the syringe assembly features of Gleiman in view of Ensor and Rutledge with those of the pump of Huang as this is a known method of controlling the plunger to yield a predictable result in control of the metering of the material for electrospinning.

In regards to claim 11, further including a support assembly that retains the electrospinning melt head assembly or the collector.  
It is of note that Huang also teaches of controllable mounts for the electrospinning apparatuses 60, 90, see [0047], see Fig. 2.
It would have been obvious for one of ordinary skill in the art to modify the electrospinning assembly of Gleiman in view of Ensor and Rutledge with the mounts as taught by   as the support assembly for retaining the devices.  One skilled in the art .

Claims 12-16 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge (US 2017/0101726) in view of Huang (US 2013/0319599).
In regards to claim 12. Rutledge teaches of an electrospinning melt head assembly comprising of a syringe assembly and further of the heating element.  See band heater used on a syringe, see [0047].  Further, a ceramic encasing used as an electrical insulator between the heater and the needle.
	Rutledge does not teach the additional specific features regarding the syringe assembly regarding the plunger, passages and openings.
However, Huang teaches of these features regarding the syringe assembly, see Fig. 2, see syringe assemblies 60, 90, nozzle portions 70, 70’, plunger 78, 78’ that acts as a seal and moves inside the barrel 64, 64’ syringe assembly, the first opening at the nozzle, while the barrel also having the second opening of the barrel that allows for the plunger to move along.
It would have been obvious for one of ordinary skill in the art to modify Rutledge with the syringe assembly features as taught by Huang as these are known syringe assembly features used in an electrospinning apparatus.  One would have been motivated to incorporate the syringe assembly features of Huang into Rutledge 
	
In regards to claim 13, further comprising a heater assembly that retains the at least one heating element, the heater assembly having a second passage extending from a proximal end thereof, the second passage sized and shaped to receive the at least a portion syringe assembly.  (See teaching by Rutledge with band heater, [0047], for accommodating the syringe, the band heater and teaching of a cylindrical ceramic space heater would allow for a second passage to accommodate the syringe.)

In regards to claim 14 (dependent upon 13), wherein the at least one heating element encircles the second passage.  (See teaching of band heater of Rutledge, see also teaching of the cylindrical ceramic space heater that is used to heat the space around the needle, [0047].)

In regards to claim 15 (dependent upon claim 13, wherein the heating element is positioned within a lower half of the heater assembly.  
In this regards, the heating element to be along the lower half of the heater assembly is a shift in location of the heating element along the desired portions and it would have been obvious for one of ordinary skill in the art to modify Rutledge with the locations of the heaters along the desired locations for ensuring the heating of the polymer at the specific locations of the syringe.

In regards to claim 16 (dependent upon claim 13), further comprising an insulation sleeve, the insulation sleeve having a third passage configured to receive the syringe assembly and the at least one heating element.   
In regards to the insulation sleeve, Rutledge teaches of a ceramic encasing that is used with for between the heater and needle, see [0047].  This ceramic encasing being used as a insulation sleeve accommodating for the needle and heater implies an additional passage to receive the needle.

	In regards to claim 31, see teaching of the claimed invention as also set forth in claim 12.  (See teaching by Rutledge with band heater, [0047], for accommodating the syringe.)
8
In regards to claim 32 (dependent upon claim 31), see teaching of the claimed invention as also set forth in claim 13.  (See teaching of Rutledge of the band heater which is the heater assembly.)

In regards to claim 33 (dependent upon claim 32), see teaching of the claimed invention as also set forth in claim 14.  (See teaching of band heater of Rutledge, see also teaching of the cylindrical ceramic space heater that is used to heat the space around the needle, [0047].)

In regards to claim 34 (dependent upon claim 32), see teaching of the claimed invention as also set forth in claim 15. 
In regards to claim 35 (dependent upon claim 32), see teaching of the claimed invention as also set forth in claim 16.

Claims 17, 18, 21, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman (US 2012/0248658) in view of Ensor (US 2008/0110342), Rutledge (US 2017/0101726), and Leeson (US 2018/0368968).
In regards to claim 17, see teaching for claim 1 above in regards to Gleiman in view of Ensor in the method of an electrospinning device.
The references fails to teach of supplying power to a heating element to generate heat to the syringe, and of measuring the temperature.

Here, Rutledge (US 2017/0101726) teaches of a band heater used on a syringe, see [0047].  Further, a ceramic encasing was used as an electrical insulator between the heater and the needle.  Further, as seen in Rutledge, there is a control over the temperature zones, see [0020], Fig. 1, with operating temperature windows desired for each zone, see [0021].  Thereby, Rutledge inherently teaches of the desire to control the heat which would result in the temperatures desired within the zones.
Furthermore, Leeson teaches of controllers including of controlling the syringe assembly (polymer delivery assembly 405) and the collector (rotating assembly 120), see abstract, and further teaching of the controller 30 for controlling the temperature of the system, the positioning of the polymer delivery assembly, the delivery of the energy by modification assembly 605, voltage applied to the mandrel via power supply 410, control of the flow rate of the solution 50, the controller being configured to provide 
It would have been obvious for one of ordinary skill in the art to modify the system of Gleiman in view of Ensor with the control of the system including the temperature as taught by Leeson based upon the temperature signal and further of the powering and heating of the syringe as taught by Rutledge in order to provide additional control of the parameters within the system, the features of the Leeson and Rutledge incorporated into Gleiman and Ensor would yield predictable results particularly in controlling the formed product from the system.

In regards to claim 18 (dependent upon claim 17) further comprising adjusting a size of the gap with every pass of the nozzle over a given point on the collector.  (Gleiman teaches of adjustment of the gap by changing the distance between the tip 26 and the substrate 32, see [0033].  Further, Leeson teaches of adjustment of the delivery assembly and collector during operation depending upon the signals received with the controller, see [0077].)

In regards to claim 21 (dependent upon claim 17), further comprising using load sensors to determine a rate of polymer extrusion from the nozzle.  (See teaching as set forth in claim 4 above, see flow rate measured in Leeson, [0015].)

In regards to claim 25, further comprising measuring a strength of the electric field.  (See Gleiman in claim 1 regarding measuring the strength of the field.)

In regards to claim 26 (dependent upon claim 25), further comprising adjusting the voltage of the collector based on the measured strength of the electric field.  (See teaching by Leeson regarding the adjustment of the voltage.)

In regards to claim 27 (dependent upon claim 25), further comprising adjusting a size of the gap between the nozzle and the collector based on the measure strength of the electric field.  (See teaching by Gleiman and Leeson regarding adjusting of the gap/distance.)

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Gleiman in view of Ensor, Rutledge, and Leeson as applied to claim 17 above, and further in view of Soletti (US 2013/0317285).
In regards to claim 22 (dependent upon claim 17), further comprising using an imaging system in conjunction with machine vision software to determine a rate of polymer extrusion from the nozzle.  
Gleiman in view of Ensor, Rutledge, and Leeson do not teach of the imaging system that utilizes machine vision software to determine the rate of extrusion.
(see teaching as set forth in claim 3 above)
Soletti (US 2013/0317285) In regards to imaging: see camera 504 used for measuring and feature identification regarding electrospinning parameters, [0073] and [0105], including polymer solution flow rate, fiber diameter, fiber wetness, fiber deposited at a location.  This would also inherently include the use of machine vision software to incorporate the use of the camera for measuring the flow rate.
It would have been obvious for one of ordinary skill in the art to modify the system of Gleiman in view of Ensor, Rutledge, and Leeson with the measuring devices taught by Soletti as these are known types of measuring devices used in an electrospinning device, one skilled in the art would have been motivated to incorporate these devices into Gleiman to yield predictable results of measuring properties within the system.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Ensor, Rutledge, and Leeson as applied to claim 17 above, and further in view of Huang (US 2013/0319599).
In regards to claims 23 and 24, the claims having the same limitations as those in claims 10 and 11.  See teachings as seen in the rejection with Huang above for claims 10 and 11.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleiman in view of Ensor, Rutledge, and Leeson as applied to claim 17 above, and further in view of Labelle (US 2017/0226663).
In regards to claim 19, further comprising moving the nozzle and/or collector based on an excursion profile to create small bends in the polymer stream.  

Gleiman in view of Ensor, Rutledge, Soletti, Dubson, and Leeson do not specifically teach of the excursion profile to create small bends in the polymer stream.
In regards to flow rates of desired profiles, in same field of endeavor regarding spun fibers, Labelle teaches of excursion profile (different flow rate profiles) that includes ramped, sinusoidal, saw-tooth, square-wave, or stepped flow rate, and of the variable speed injection of the polymer solution that may be performed to intentionally produce a wide variation of fiber diameters, which is desirable in certain applications, see [0114].  This combined with the taught movement of the melt assembly of the Leeson would allow for control of the bends of the polymer melt towards the collector due to the different fiber diameter of the stream. 
	Here, it would have been obvious for one of ordinary skill in the art to modify the flow rate of the polymer of Gleiman in view of Ensor, Rutledge, Soletti, Dubson, and Leeson with the various flow rate profiles as taught by Labelle in intentionally forming the desired fiber diameters particularly in light of the teaching of the movement of the melt head assembly in Gleiman would result in the bends to occur.

In regards to claim 20 (dependent upon claim 19), wherein the excursion profile includes a rectified sinusoidal profile.  (See teaching above by Labelle of the sinusoidal profile for the flow of polymer.)

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leeson (US 2018/0368968) in view of Gleiman (US 2012/0248658), Dubson, and Soletti (US 2013/0317285).
In regards to claim 28, it is noted that claim 28 encompasses the claimed features as set forth in claim 3 above with the additional movement of the melt head assembly and/or collector in the X, Y, and X directions.
Here, Leeson teaches of the claimed electrospinning system with collector and nozzle, along with movement between the collector and the melt head assembly in the Z direction.  Furthermore, in Leeson, the features regarding control and adjustment based upon the sensor signals including adjusting the distance between the nozzle and the collector (tubular conduit) and distance between the modification and the tubular conduit, see [0015].  The further teaching by Leeson includes of the linear drive assembly 445 that translates the nozzle 427 in at least one direction, [0082], this also further suggests of a second direction, and with the teaching of the changing of the distance between the collector and the nozzle assembly, thereby Leeson teaches of the movement in the X, Y, and Z direction.
Leeson does not specifically teach of the probe to measure the strength of the electric field and imaging system, and of the syringe for the nozzle.

Dubson teaches of the charge “can be measured by a dedicated device namely a gauge for measuring electric field intensities”, see C15ll22-25.  Here, the gauge taught by Dubson is an equivalent in function as the claimed probe.
Further, Soletti teaches the use of an imaging system to monitor the extrusion of the polymer, see teaching as set forth in claim 3.
It would have been obvious for one of ordinary skill in the art to modify the system with the deposition mechanism and sensing of Leeson with the syringe of Gleiman as this is a known alternative deposition mechanism for electrospinning, and the probe of Dubson, and imaging system as taught by Soletti, as these are known types of measuring devices used in an electrospinning device, one skilled in the art would have been motivated to incorporate these devices into Leeson to yield predictable results of measuring properties within the system in the case of the Dubson and Soletti, and of the dispensing of material for electrospinning in the case of Gleiman.

In regards to claim 29 (dependent upon claim 28), regarding the control and processing system, see teaching set forth in claim 4 above as seen in Leeson.

In regards to claim 30 (dependent upon claim 28), regarding the support assembly, see teaching as set forth by Leeson of the support for the melt head assembly and collector as seen for claim 11 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form:
Haff (US 10640888) teaches electrospinning with syringe 11 and controller 100 to a collector 74.
Joo (US 2005/0287239) teaches of a heated syringe 11 for an electrospinning device with temperature modulator and resistance heater.
Mitchell (US 2010/0222771) teaches of electrospinning with controller 126 that controls the XYZ movement of the collector and further controlling the power supply 114, see Figs. 1 and 2.
Nagayama (US 2011/0148006) teaches of an electric heater 2 to the nozzle 1 of the electrospinning device.  
McGrath (US 2013/0337101) teaches electrospinning with movement of the nozzle, see Fig. 1.
Yoon (US 2015/0118626) teaches an electrospinning device and with syringe pump 109, 209, see Figs. 1, 2A
Khandaker (US 2016/0047064) teaches electrospinning with syringe 10 and collector 100.
Kim (US 2016/0072036) teaches electrospinning with control, see Fig. 1.
Ren (US 9803294) teaches of collector with X and Y movement, see Fig. 1.
Caswell (US 6232371) teaching of the flow fo the polymer that can be constant, periodic or continual variance of the dose rate, C5l22-26.
Reneker (US 2011/0111201) teaches of electrospun fiber that includes teaching sinuous folding, zigzag folding, helical coiling, the rate at which periodic patterns are created are determined via velocity of the substrate, see [0105].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EMMANUEL S LUK/Examiner, Art Unit 1744